Citation Nr: 0930407	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  07-25 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation for bilateral hearing loss under 
the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Hachey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 
1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (the RO).

The Board previously remanded the case in November 2008 to 
schedule the Veteran for a Travel Board hearing.  Following 
the Board's remand, the Veteran and his spouse presented 
testimony before the undersigned in March 2009.  A transcript 
of this hearing has been associated with his VA claims 
folder.  

The Board advanced the case on its docket in July 2009 due to 
the Veteran's advanced age.  See 38 C.F.R. § 20.900(c) 
(2008).


FINDING OF FACT

The Veteran's current bilateral hearing loss is the result of 
treatment with ototoxic medications by VA clinicians that was 
provided to the Veteran without his informed consent.  


CONCLUSION OF LAW

Compensation for bilateral hearing loss under the provisions 
of 38 U.S.C.A. § 1151 is warranted.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§ 3.361, 17.32 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the Veteran in proceeding with this appeal 
given the favorable nature of the Board's decision.

II. Compensation under 38 U.S.C.A. § 1151

The Veteran contends that his current bilateral hearing loss 
is the result of treatment with ototoxic medications that was 
provided to him by VA clinicians without his informed 
consent.  

Compensation under the provisions of 38 U.S.C.A. § 1151 is 
warranted where disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
by VA, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  38 C.F.R. § 3.361(d)(1) (2008).

Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Id.

The Veteran received inpatient treatment for multi-drug 
resistant tuberculosis at the Fresno, California, VA Medical 
Center (VAMC) from late April to mid-August, 1994.  Upon 
admission, he was prescribed several medications to treat his 
tuberculosis, including amikacin and streptomycin.  Treatment 
with amikacin was eventually discontinued in June 1994, while 
treatment with streptomycin continued until late September of 
the same year.  Although the Veteran's inpatient treatment 
records are silent for complaint or treatment of hearing loss 
during his prolonged hospitalization, outpatient treatment 
records in the months following hospital discharge reveal 
complaints of hearing loss beginning in November 1994.  

Audiometric testing in May 1995 reflects an auditory 
threshold exceeding 40 decibels in each ear at 500, 1000, 
2000, 3000 and 4000 Hertz, respectively.  Such measurements 
constitute hearing loss for purposes of applying the laws 
administered by VA.  See generally 38 C.F.R. § 3.385 (2008).  
Outpatient treatment records following this testing continue 
to reflect the Veteran's complaints of significant bilateral 
hearing loss.  VA outpatient treatment records dated in 
September 2005 specifically note moderate to profound 
bilateral sensorineural hearing loss.  Speech recognition 
scores at that time were 44 percent in the right ear and 52 
percent in the left ear.  See id.

The medical evidence of record indicates that the Veteran's 
current bilateral hearing loss is causally related to his 
treatment with amikacin and streptomycin, and that hearing 
loss was a reasonably foreseeable complication of treatment 
with these medications.  In a May 2007 opinion, Dr. L.L., a 
VA physician, noted that both amikacin and streptomycin are 
ototoxic, and that hearing loss is a "well-known" and 
"reasonably foreseeable" complication of treatment with 
those medications.  VA treatment records also contain several 
notes that ascribe the Veteran's hearing loss to treatment 
with ototoxic medications during his 1994 hospitalization for 
tuberculosis, particularly streptomycin.  An October 2005 
statement from Dr. P.B., another VA physician, likewise notes 
that nerve deafness is a known side effect of streptomycin 
treatment.  

The medical record also indicates that treatment with known 
ototoxic medications such as amikacin and streptomycin was 
justified given the severe and multi-drug resistant nature of 
the Veteran's tuberculosis.  Dr. L.L. specifically indicated 
that treatment with such medications was "justified" and 
did not constitute a negligent act on the part of the 
Veteran's VA caregivers.

The record does, however, indicate that the Veteran was 
prescribed these medications without his informed consent.  
As noted above, compensation is payable under 38 U.S.C.A. § 
1151 if disability was caused by VA treatment and such 
treatment was furnished without the Veteran's informed 
consent.  See 38 C.F.R. § 3.361(d)(1) (2008).  Although 
extensive VA treatment records have been obtained, including 
those from the Veteran's 1994 hospitalization at the Fresno 
VAMC, such records fail to note that the Veteran was informed 
of the potentially significant side effects of amikacin or 
streptomycin, or that his consent was obtained during the 
course of such treatment.  Moreover, it does not appear from 
the record that the Veteran signed any written consent forms 
authorizing treatment with these medications.  While the RO 
made several requests for consent forms from the Fresno VAMC, 
no such forms have been received and there is no indication 
in the record that completed consent forms authorizing the 
use of amikacin or streptomycin are is existence.  

Because there is no documentation that the Veteran's informed 
consent was obtained regarding treatment with ototoxic 
medications, it appears that the informed consent procedures 
outlined in 38 C.F.R. § 17.32 were not followed in this case.  
As noted above, in determining whether informed consent was 
obtained in the context of a § 1151 claim, the Board must 
consider whether the Veteran's VA health care providers 
complied with the requirements of 38 C.F.R. § 17.32.  
See 38 C.F.R. § 3.361(d)(1)(ii) (2008).  Section 17.32(d)(1) 
specifically provides that the "informed consent process 
must be documented in the health record."  Additionally, 
signature consent is required for all diagnostic and 
therapeutic treatments or procedures that have a significant 
risk of complication or morbidity.  See 38 C.F.R. 
§ 17.32(d)(1)(iv) (2008).  Accordingly, because the medical 
opinion evidence indicates that hearing loss was a 
significant and well-known complication of treatment with 
amikacin and/or streptomycin, treatment with such medication 
required the Veteran's signature consent.  In the instant 
case, however, such was not obtained.

The Board acknowledges that the Veteran testified at his 
March 2009 hearing that his treating physicians eventually 
informed him that streptomycin could cause hearing loss.  The 
Veteran also noted that he acquiesced to the continued use of 
the medication after being notified of its potentially 
dangerous side effects.  See Board Hearing Tr. at 6.  
However, the Veteran indicated that such notification was 
given several days after treatment with streptomycin had 
already commenced.  Id at 5-6.  Even if such belated, non-
written, notification was deemed adequate with respect to 
streptomycin, the Veteran did not indicate that similar 
notification was provided, or consent given, with respect to 
amikacin.  

In short, the record indicates that the Veteran's current 
bilateral hearing loss is the result of the prescription of 
amikacin and streptomycin by his VA caregivers.  While the 
use of such medications appears to have been justified to 
treat severe multi-drug resistant tuberculosis, amikacin was 
administered without the Veteran's informed consent, and 
informed consent was not obtained for the use of streptomycin 
until after treatment with the drug had already commenced.  
Even then, the informed consent given with respect to 
streptomycin was inconsistent with the procedures outlined in 
VA regulations for obtaining such consent.

Therefore, resolving all remaining doubt in the Veteran's 
favor, the Board finds that compensation for bilateral 
hearing loss under 38 U.S.C.A. § 1151 is warranted.  
The benefit sought on appeal is accordingly granted.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to compensation for bilateral hearing loss under 
the provisions of 38 U.S.C.A. § 1151 is granted.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


